Citation Nr: 1503737	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-27 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to lumbar spine degenerative arthritis.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to lumbar spine degenerative arthritis.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran had active service from March 1984 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The initial disability rating claim appeal arises from a November 2010 rating decision in which the RO granted service connection for lumbar spine degenerative arthritis, and assigned a 10 percent initial disability rating, effective from July 28, 2010.  Although the RO addressed the 10 percent evaluation in a December 2010 rating decision, when the Veteran submitted his timely notice of disagreement in March 2011, he specifically disagreed as to the November 2010 rating decision regarding the initial rating assigned.  


FINDINGS OF FACT

1.  Peripheral neuropathy of the left lower extremity did not have its onset during and is not otherwise related to active military service; and is not proximately due to, or aggravated by, service-connected disability.

2.  Peripheral neuropathy of the right lower extremity did not have its onset during and is not otherwise related to active military service; and is not proximately due to, or aggravated by, service-connected disability.

3.  During the appeal period prior to March 6, 2013, the Veteran's service-connected lumbar spine degenerative arthritis was manifested by pain with limited motion. Flexion of the lumbar spine was not productive of forward flexion of the lumbar spine limited to 60 degrees or less; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes are not shown; and associated objective neurologic abnormalities are not shown.
 
4.  During the appeal period since March 6, 2013, the Veteran's service-connected lumbar spine degenerative arthritis is manifested by pain with limited motion, productive of forward flexion of the thoracolumbar limited spine to 30 degrees or less.  Flexion of the lumbar spine is not productive of unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine; incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; or associated objective neurologic abnormalities.
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for a disability rating in excess of 10 percent for lumbar spine degenerative arthritis for the period prior to March 6, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

4.  The criteria for a 40 percent disability rating, but no higher, for lumbar spine degenerative arthritis for the period from March 6, 2013 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard letters in September 2010 and March 2012 satisfied the duty to notify provisions.  Furthermore, the initial rating claim appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional section 5103(a) notice is not required.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's available service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided VA medical examinations in October 2010, March 2012, October 2012, and June 2013.  These examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Service Connection 

The Veteran's principal contention is that his service-connected lumbar spine degenerative arthritis caused or contributed to his claimed peripheral neuropathy of the left and right lower extremities.


Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Some chronic diseases, including organic diseases of the nervous system, are presumed by law and regulation to have been incurred in service even though there is no evidence of such disease during the period of service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period (one year for arthritis), and if following a period of service of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases, including arthritis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence and Analysis

Although service treatment records show treatment for low back pain symptoms assessed at the time as mechanical back strain, the associated records did not include any lower extremity neurological condition complaints, signs, symptoms, or findings.  Also, service treatment records contain no indication otherwise of any lower extremity problems referable to peripheral neuropathy.  

The report of an October 2010 VA examination of the Veteran's lumbar spine shows that on review of systems there was no history of numbness, paresthesias, leg or foot weakness, falls, or unsteadiness; or cited urinary or bowel objective neurologic abnormalities associated with lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Sensory and motor examinations of the lower extremities were normal.  Lasegue's sign (straight leg raising) was negative.  The report noted that testing for non-organic physical signs was not conducted at this examination.  Imaging of the lumbar spine showed mild degenerative changes at L5/S1 with decreased disc height.  The report concluded with a diagnosis of mild lumbar spine degenerative arthritis, associated with back pain.

The report of a March 2012 VA examination for nerves shows that the Veteran reported a history of off and on numbness more in both feet since the prior summer, and not much with his hands; and denied having any pain.  He reported having mild numbness in both lower extremities; and not having any pain or paresthesias or dysesthesias in any lower extremity.  Reflexes were 1+ (hypoactive) in the knee and ankle of the bilateral lower extremities, and in the biceps, triceps, and brachioradialis of the upper extremities.  Sensory examination was normal in the upper and lower extremities.  On testing for nerves paralysis there were no abnormal findings involving either lower extremity.  

The examiner opined that the Veteran had subjective complaints of numbness, mostly of both feet, in stocking type pattern, but no objective evidence of peripheral neuropathy in either extremity; and no clinical sciatica.  He further opined that therefore, the Veteran's peripheral neuropathy of the lower extremities was not secondary to his service connected lumbar spine degenerative arthritis.  This opinion was based on the examiner's review of the record, the history given by the Veteran, and examination.  The report contains a diagnosis that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.

The report of an October 2012 VA examination shows that the Veteran reported a loss of sensation of the feet with numbness and tingling that extended to the mid-calf bilaterally for the past 1.5 to 2 years.  He reported he had no pain in his legs.  He reported that he had moderate paresthesias or dysesthesias and numbness in both lower extremities.  The Veteran had normal strength in both lower extremities; and had decreased deep tendon reflexes in both lower extremities at the knee and ankle.  He had decreased sensation of the lower leg/ankle and foot bilaterally.  The Veteran had an antalgic gait.  The examiner indicated that the lower extremity sciatic, tibial, and posterior tibial nerves were affected by the Veteran's condition.  The report contains findings of moderate incomplete paralysis and complete paralysis involving the external popliteal nerve.  The report noted that EMG studies were pending.

VA treatment records on file are dated between August 2011 and February 2013.  These records show neurological consultations and treatment for what was assessed generally throughout that period as idiopathic peripheral neuropathy involving the lower extremities.  The assessment of an idiopathic condition indicates an unknown cause or spontaneous origin.  See Dorland's Illustrated Medical Dictionary 912 (32nd ed. 2012). 

These treatment records show that a number of different tests were planned or conducted aiming to determine the cause of the Veteran's peripheral neurological symptoms involving the lower extremities.  Completed testing included EMG testing, which was negative for radiculopathy.  Straight leg raising testing performed periodically were negative.  In August 2011, the treating VA neurologist recorded a plan to evaluate the assessed mild sensory peripheral neuropathy for "reversible causes," including conducting glucose tolerance testing.  

An October 2012 VA neurology consultation report noted complaints of tingling numbness of both lower extremities for the past 1.5 to 2 years, which started at the feet and was presently progressing up to the knees.  The Veteran also recently noticed tingling sensation in both hands as well.  The provider stated that the Veteran had been evaluated for this and that all of the laboratory work up was negative.  A November 2012 EMG consultation report contains findings of normal examination of bilateral lower extremities and lumbar paraspinal muscles without electrodiagnostic evidence of peripheral neuropathy, plexopathy, or radiculopathy.
 
VA neurology progress notes include a February 2013 progress note showing that the Veteran reported he had only localized back pain without radiation.  The report noted that findings of an EMG were negative for peripheral neuropathy and radiculopathy.  At that time the impression was (1) symptomatic peripheral neuropathy with negative examination and EMG, and (2) low back pain without radicular component.

The report of a March 2013 VA examination shows that all deep tendon reflexes were normal.  On sensation to light touch testing, results included decreased vibration, decreased pin to knee, and decreased touch to mid shin.  Straight leg raising was negative bilaterally.  The report contains findings that there was no radicular pain or other signs or symptoms due to radiculopathy.  There was no pain, paresthesias or dysesthesias, or numbness involving either lower extremity; and no other signs or symptoms of radiculopathy.  The Veteran also had no other neurologic abnormalities or findings referable to radiculopathy of a thoracolumbar spine condition such as bowel or bladder problems/pathologic reflex.  The report contains findings that a lumbar MRI of the L5-S1 showed herniated disc encroaching the lateral recess with mild left foraminal stenosis; and disc effacing central canal.

In summary, to the extent that a peripheral nerve condition is present in the lower extremities, the evidence does not show that either of the claimed disabilities began or had onset during active military service, and they are not shown to be otherwise related to active military service.  Further, the evidence does not show that any organic disease of the nervous system manifested to a compensable degree within the first one year period following service. 

While the Veteran is competent to report neurologic symptoms he perceives, he does not have the requisite training to diagnose whether he has a chronic condition of peripheral neuropathy of the left or right lower extremity, linked to service or to a service-connected disability.  Such diagnosis is not a simple condition and, in this case, such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.  The Veteran's opinion and contention as to any etiology related to service or to service-connected disability has not been supported by an opinion by a medical professional. 

As discussed above, the opinions of the VA examiners and the treating VA neurologists are generally in agreement and consistent with the remainder of the clinical evidence.  The reports of these examinations are internally consistent and consistent with the other clinical treatment record evidence.  The VA examination reports and VA consultation reports contain opinions against the Veteran's claims.  These opinions are persuasive evidence as they are consistent with the remainder of the medical evidence on file, and they contain explanations citing to medical criteria.  Thus, they are accorded significant probative value as to the possible relationship between the claimed disabilities and the Veteran's service and his service-connected lumbar spine disability.  There are no opinions in conflict with these opinions.

Based on the above, the preponderance of the evidence is against the claims of service connection for peripheral neuropathy of the left lower extremity; and for peripheral neuropathy of the right lower extremity, on both a direct and secondary basis.  There is no doubt to be resolved; therefore, service connection is not warranted for these conditions.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Initial Disability Rating

Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21.  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, the statements of the Veteran must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Rating factors for a disability of the musculoskeletal system include functional loss. A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6). 

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

The notes below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of thoracolumbar spine disability, an unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or lumbar subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Evidence and Analysis

A. Lumbar Spine Degenerative Arthritis Rating Based on Limitation of Motion

Rating in excess of 10 percent prior to March 6, 2013

The October 2010 VA examination conducted during the period prior to March 6, 2013, is the most probative evidence for this claim and rating period.  The report shows that the Veteran's lumbar spine disability was limited to 70 degrees of forward flexion.  Extension was to zero degrees.  Left and right lateral flexion and left and right lateral rotation motions were each from zero to 20 degrees.  With repetitions, there was objective evidence of painful motion but no additional limitations in range of motion.  There was no thoracolumbar spine ankylosis.

The report also contains findings that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was no objective abnormalities of thoracolumbar sacrospinalis such as spasm, atrophy, weakness, or guarding; but there was pain on motion and tenderness.  The evidence also shows that the Veteran has credibly stated that he had pain daily with severe back pain during flare-ups.  There was no additional loss of range of motion after repetitive use caused by factors of pain, fatigue, weakness, lack of endurance, or incoordination.  After examination, the diagnosis was mild lumbar spine degenerative arthritis.

Based on the foregoing, on the basis of limitation of motion, including consideration of factors under Deluca, the Veteran's lumbar spine disability does not warrant a rating in excess of 10 percent for the period prior to March 6, 2013. 

To warrant a disability higher than 10 percent on the basis of range of motion, the evidence must show that the Veteran's lumbar spine disability is productive of forward flexion of the lumbar spine limited to 60 degrees or less; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Neither the October 2010 VA examination, or other clinical records or evidence, prior to March 6, 2013 contains findings productive of forward flexion of the lumbar spine limited to 60 degrees or less, even with consideration of pain, weakness and other symptoms described in DeLuca; or of a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

None of the examinations or clinical treatment records contain an opinion that the Veteran's antalgic gait is due to his lumbar spine disability.  At the VA examination of October 2010, the examiner recorded findings that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for any abnormal gait or abnormal spinal contour.  

Based on the foregoing, a higher rating than 10 percent is not warranted prior to March 6, 2013 based on range of motion criteria.

Rating in excess of 10 percent since March 6, 2013

The March 6, 2013 VA examination is the most probative evidence for this rating period and is the earliest evidence showing a factually ascertainable increase in severity.  The report shows that the Veteran's lumbar spine disability was limited to 30 degrees of forward flexion with associated pain beginning at 20 degrees.  With repetitions, the Veteran had a range of motion in flexion to 15 degrees.   He had 30 degrees of extension with associated pain beginning at 20 degrees.  With repetitions, the Veteran had a range of motion in flexion to 15 degrees.  The Veteran had 10 degrees of right and left lateral flexion and right lateral rotation, with associated pain beginning at 5 degrees, respectively, and 15 degrees of left lateral rotation with pain beginning at 10 degrees.  With repetitions, the Veteran had a range of motion to 5 degrees for each of these motions.

The Veteran did have functional loss/impairment of the lumbar spine consisting of less movement than normal, weakened movement, pain on movement, and interference with sitting, standing or weight bearing.  The Veteran did not have localized tenderness or pain to palpation for joints.  The Veteran had normal strength of the lower extremities.  The report indicated that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine; or conditions associated with that such as abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran did not have muscle atrophy.  The examiner opined that the Veteran had constant low back pain that interfered with work and activity.  He used a brace or cane on a regular basis.  The Veteran stated that he had low back pain in the lumbar to sacral area.  He reported that he cannot get comfortable with the aching, which spreads to the side bilaterally, with no radiation to the legs.  He had no numbness, tingling or weakness. 

Based on the foregoing, on the basis of limitation of motion, including consideration of factors under Deluca, the Veteran's lumbar spine disability warrants a 40 percent rating based on the evidence that forward flexion of the thoracolumbar spine is productive of a limitation to 30 degrees or less.  

The Veteran's lumbar spine disability does not warrant a rating in excess of 40 percent for the period beginning from March 6, 2013.  To warrant a disability higher than 40 percent on the basis of range of motion, the evidence must show that the Veteran's lumbar spine disability is productive of unfavorable ankylosis of the entire thoracolumbar spine.  The March 6, 2013 VA examination report does not contain findings productive of unfavorable ankylosis of the entire thoracolumbar spine, or of unfavorable ankylosis of the entire lumbar spine, even with consideration of pain, weakness and other symptoms described in DeLuca.  A higher rating than 40 percent is not warranted from March 6, 2013 based on range of motion criteria.  Id.

      B.  Degenerative Disc Disease Rating Based on Incapacitating Episodes

There is no clinical treatment record evidence of any incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician during the appeal period.  However, the March 2013 VA examination report noted that the Veteran had had less than one week of total duration of an incapacitating episode over the past 12 months.  

Nonetheless, such condition does not warrant a compensable disability rating under criteria of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Thus a rating higher than 10 percent prior to March 6, 2013, or higher than 40 percent from March 6, 2013, is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

      
C.  Associated Objective Neurologic Abnormalities

As noted previously, General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities are to be separately evaluated under an appropriate diagnostic code.  

Consideration of any associated objective neurologic abnormalities of the lower extremities is addressed in the service connection section of this decision above as this potential abnormality has been adjudicated as a separate claim.  Review of the VA examinations conducted during the pendency of the appeal show that the Veteran has not claimed, and there is no clinical evidence showing the presence of any other objective neurologic abnormalities associated with the service-connected lumbar spine degenerative arthritis, such as bowel or bladder impairment.  There are no findings or diagnosis of neurological pathology that would allow a separate compensable evaluation for any associated objective neurologic abnormalities.

      D.  Conclusions

On the basis of rating criteria for limitation of motion, the Veteran's lumbar spine disability warrants a 40 percent rating for the period since March 6, 2013.  Beyond that grant, on the basis of rating criteria for limitation of motion, incapacitating episodes, or based on associated objective neurologic abnormalities, the preponderance of the evidence is against the grant of a schedular rating in excess of the existing 10 percent prior to March 6, 2013, or in excess of 40 percent from March 6, 2013, or of a separate rating.  There is no doubt to be resolved and higher or separate ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Additionally, an extraschedular rating may be provided where: (1) the schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability; (2) the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating is in the interest of justice.  38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Veteran has not described any unusual or exceptional features associated with his lumbar spine disability, which consist of the symptoms of painful limitation of motion as described above.  The rating criteria are adequate to evaluate this disability, and referral for consideration of extraschedular rating is not warranted. 

Moreover, a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Veteran has made no explicit claim that he is unemployable due to his service-connected lumbar spine disability.  The record does not show that he is unable to secure or follow a substantially gainful occupation as a result of the lumbar spine disability.  The Veteran has not reported that he is unemployed or employed in marginal employment due to his lumbar spine disability.  

At the recent VA examination in March 2013, the examiner recorded an opinion-as to the functional impact of the Veteran's service-connected lumbar spine disability-only that it interferes with the Veteran's work and activity.  There is no opinion on file to the effect that the low back disability is productive of impairment so severe that it would be impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  As such, the Board finds that a claim for TDIU is not raised by the record.



ORDER

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

A disability rating in excess of 10 percent prior to March 6, 2013 for lumbar spine degenerative arthritis is denied.

A 40 percent disability rating from March 6, 2013 for lumbar spine degenerative arthritis is granted, subject to the laws and regulations governing the payment of monetary awards.




_____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


